[MMR letterhead] October 5, 2007 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Attention:Carmen Moncada-Terry RE: McMoRan Exploration Co. Form S-3 (No. 333-144496) Ladies and Gentlemen, Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, McMoRan Exploration Co. (the “Company”) hereby requests that the effectiveness of the Registration Statement on Form S-3 (File No. 333-144496) be accelerated to October 5, 2007 at 5:00 pm or as soon thereafter as practicable. The Company acknowledges that: · should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. [Remainder of page intentionally left blank] Sincerely, McMoRan Exploration Co. By: /s/ Nancy D. Parmelee Nancy D. Parmelee Senior Vice President, Chief Financial Officer & Secretary
